DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4 the applicant begins a listing of elements and therefore should end the line with a colon.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 2 a colon should be added before the listing of elements and in line 4 the semicolon should be replaced by a comma.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 2 a colon should be added before the listing of elements and in line 4 the semicolon should be replaced by a comma.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the CE-MRA” in line 10 which lacks antecedent basis. For compact prosecution purposes the examiner notes that “the CE-MRA scan” would have proper antecedence.
Regarding claim 13, the claim recites “the CE-MRA” in line 7 which lacks antecedent basis. For compact prosecution purposes the examiner notes that “the CE-MRA scan” would have proper antecedence.
Regarding claims 1 and 13, the claims recite that the determination is done “during a monitoring scan” which calls into question what is being required by the claim. Specifically, the claims do not have a structure configured to perform a monitoring scan nor do the claims have a step of acquiring or receiving monitoring scan data so having the claimed structures and steps being related thereto is prima facie confusing. Likewise for the apparatus of claim 1 it is further unclear how the timing of the 
Regarding claim 2 the claim recites that the velocity acquisition unit “receive[s] the blood flow velocity … from outside”; however it is unclear what this “outside” is or means. In other words the claim limitation is vague to the point of ambiguity because it is unclear if this is “outside (e.g. upstream) of a target location”, “from an (unclaimed) external device that is outside of the invention”, “from an outside source such as a user” etc. Clarification as to where the blood flow velocity data comes from is required.
Regarding claim 3 the claim requires that acquisition of time phase images “obtained by the monitoring scan” which is prima facie indefinite because the claim does not recite any structure for performing a monitoring scan nor does the claim require that the processing circuity be in communication with an imaging device. As such it is unclear how or if the acquisition could be conducted and unclear what structure performs the acquisition. It is presumed for examination purposes that the image acquisition unit performs the monitoring scan despite this limitation not being present in the claims as they are currently drafted.
Regarding claim 8 the claim recites that the blood flow velocity is determined by “a difference of the lengths of the vessels” in time-phase images. Since the length of the vessels does not change this is prima facie confusing. While limitations of the specification cannot be read into the claims, for examination purposes it will be presumed that this is actually a translation error and that the claims measure a difference in the location of contrast in the vessel/in the positions of high local intensity front over time as depicted in Figs. 7A-B. Appropriate correction is required.
Regarding claim 10, the claim recites a monitor region determination unit which possesses two issues of indefiniteness. First the unit takes in/accesses no relevant data so it is unclear how it performs its functions; e.g. how does it determine the blood flow velocity of the target vessel if it has not been provided with information about the target, velocity data, or image data, etc.. Secondly the time frame 
Regarding claim 11, the claim recites triggering the CE-MRA scan; however, the invention does not comprise any MRI imaging equipment as best understood which renders the claim confusing and indefinite. For examination purposes it will be presumed that the processing circuitry is configured to output a trigger signal instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8, 10-11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CN101647699 A by Shinichi Kitane and assigned to the Toshiba corporation (hereafter Toshiba), as cited by Applicant.  Note that Examiner is relying on the English translation as provided by Google Patents.


processing circuitry (see computer part 32 of Fig. 1 which performs the digital/processing functions discussed hereafter, e.g. as described in the 10th full paragraph on page 5) configured to
acquire a blood flow velocity of a target vessel; and determine during a monitoring scan, the trigger timing for performing the CE-MAR scan on a CE-MRA scan region according to the blood flow velocity and a preset type of k-space filling method to be used in the CE-MRA (as best understood see the second to last and last full paragraph on page 5 of Toshiba which teaches a computer that determines the blood velocity and then sets imaging conditions including the trigger timing and therefore teaches what is, as best understood, the structure of the units in question and which teaches that these structures are fully capable of performing the functions in question which would, by inherency, include knowing in advance what k-space filling method was to be used because otherwise you could not perform imaging which Toshiba states in that paragraph that he does. However and additionally, the examiner also notes that the computer also comprises a k-space database part 42, see Fig. 5 which is a flowchart of computer 32 and note part 42 therein so as to be fully capable of the claimed function and/or see the 6th full paragraph on page 8 which notes that the imaging sequence can use a center-filling method and/or see any of the other of ways of saying this such is detailed in the 5th full paragraph on the 9th page etc. Also a reference has been added into the conclusion section to clarify that it is indeed inherent as one must know their k-space filling method in advance or they simply cannot collect image data in the first place). 

Regarding claim 2, Toshiba teaches: 2. The apparatus according to claim 1, wherein the processing circuitry is further configured to receive the blood flow velocity of the target vessel from outside (as best understood this is taught by inherency as MRI is outside the vessel (i.e. non-invasive) and/or because the blood flow velocity that was detected by Toshiba in claim 1 came from outside (i.e. upstream) and/or because the structure of Toshiba such as parts 32/40 would be fully capable of doing this). 

Regarding claim 3, Toshiba teaches: 3. The apparatus according to claim 1, wherein the processing circuitry is further configured to acquire a plurality of time-phase images obtained by the monitoring scan on a monitor region; and detect the blood flow velocity of the target vessel using the plurality of time-phase images (as best understood, see Toshiba’s pages 6-7 and note all of the descriptive text which addresses Figs. 6 any/all of which appears to teach the claimed limitations because there is a monitoring scan that is conducted and from the time series of images containing phase information from which the velocity is determined). 

Regarding claim 8, Toshiba teaches: 8. The apparatus according to claim 3, wherein the processing circuitry is further configured to detect the target vessel in the plurality of time-phase images; and calculate the blood flow velocity of the target vessel according to a difference of the lengths of the target vessel in any two of the plurality of time-phase images and a time period between the two images (as best understood this is a detection of the blood in the vessel/a flow of blood and not a vessel itself and also the detection in the position of a contrast/intensity component of the blood and not a change 

Regarding claim 10, Toshiba teaches: 10. The apparatus according to claim 1, wherein the processing circuitry is further configured to determine, before the monitoring scan is started, a monitor region for the monitoring scan according to a predetermined blood flow velocity of the target vessel, the predetermined preset type of the k-space filling method and the CE-MRA scan region (as best understood see Toshiba’s Fig. 7 and page 8 second through fifth paragraphs or for a different perspective possibly more in line with the applicants specification see Toshiba’s page 6 noting the third through sixth full paragraphs or alternatively to either of those references it is noted that this is inherent by virtue of necessity as the scan region and scan type simply must be set before the scan is conducted). 

Regarding claim 11, Toshiba teaches: 11. The apparatus according to claim 1, wherein processing circuitry is further configured to trigger the CE-MRA scan automatically after the trigger timing is determined (as best understood see Toshiba’s Abstract or claim 1 or the Summary section of pages 2-3 each of which describe that the imaging scan is taken based on the trigger). 

Regarding claim 13, Toshiba teaches: 13. A method for determining a trigger timing of a Contrast Enhanced Magnetic Resonance Angiography (CE-MRA) scan apparatus (as best understood the applicant is not laying claim to an MRI structure itself; however to compact prosecution the examiner notes Toshiba’s Fig. 1 part 20 performs MRA imaging as per the Abstract and while as best understood the applicant is not laying claim to any no step/structure for injecting contrast; see also Toshiba’s claim 16 includes administering a contrast agent, likewise Toshiba also utilizes PCA as per claim 8 which is another form of CE-MRA), comprising:
, during a monitoring scan, the trigger timing for performing the CE-MAR scan on a CE-MRA scan region according to the blood flow velocity and a preset type of a k-space filling method to be using the CE-MRA (as best understood see the second to last and last full paragraph on page 5 of Toshiba which teaches a computer that determines the blood velocity and then sets imaging conditions including the trigger timing and therefore teaches what is, as best understood, the structure of the units in question and which teaches that these structures are fully capable of performing the functions in question which would, by inherency, include knowing in advance what k-space filling method was to be used because otherwise you could not perform imaging which Toshiba states in that paragraph that he does. However and additionally, the examiner also notes that the computer also comprises a k-space database part 42, see Fig. 5 which is a flowchart of computer 32 and note part 42 therein so as to be fully capable of the claimed function and/or see the 6th full paragraph on page 8 which notes that the imaging sequence can use a center-filling method and/or see any of the other of ways of saying this such is detailed in the 5th full paragraph on the 9th page etc. Also a reference has been added into the conclusion section to clarify that it is indeed inherent as one must know their k-space filling method in advance or they simply cannot collect image data in the first place).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toshiba.

Regarding claim 9 as best understood, Toshiba teaches the basic invention as above in regards to claim 8, but does not provide any relevant teachings regarding how plural vessels should be dealt with and thus fails to teach that “the processing circuitry is further configured to, in the case that a plurality of target vessels are detected, determine the trigger timing using the smallest one of the blood 
However, this modification is Prima Facie obvious to try as per MPEP 2143(E). That is, (1) Toshiba identifies a problem of needing to determine a blood flow velocity to properly time a triggering event but does not state how it should handle cases where the flow proceeds at different rates due to plural vessels being in the FOV. (2) there are a finite number of ways in which one could go about dealing with this situation, like using the largest/smallest vessel, averaging/weighting vessel contributions, or simply picking one, but this number is necessarily finite because there are only so many ways in which one can reduce plural data points into a single data point, such ways being well known in the art. (3) thus one of ordinary skill in the art at the time of invention could have pursued any or all of the known potential solutions with a reasonable chance of success. (4) additionally noting that, any or all of these would work so as to have a range of solutions but that some will work better than others by virtue of timing more precisely such that the resultant image data is of better quality such that the range can be optimized by experimentation, and as such teachings under MPEP 2144.05 may also be applicable.
Therefore it would have been Prima Facie obvious to a person having ordinary skill in the art at the time of invention to try using the velocity in the smallest vessel as the blood flow velocity of Toshiba when presented with cases where more than one blood vessel is present. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 04/07/2021, with respect to the 112(a) rejections and the 112(b) rejections related to the 112(f) interpretation have been fully considered and are persuasive.  The associated rejections have been withdrawn. 
Applicant's arguments filed 04/07/2021 with respect to the remaining 112(b) rejections and with respect to the 102(b) rejection featuring Toshiba have been fully considered but they are not persuasive.
Specifically, the applicant’s argument against all of the previously issued 112(b) rejections is in summary form and merely argues that the amendment addresses the issues. The examiner notes that none of the issues with claims 1-3, 8, 10, or 13 that did not relate to the 112(f) interpretation were addressed in any form in the amendment and therefore the argument is unconvincing for these rejections which have been maintained above.
In regards to the prior art rejection the applicant merely opines that the newly added limitation is not contained in the previous citation. This is only partially true. Specifically the examiner notes that the citation explicitly sets forth the other claimed limitations and that the imaging is performed, thus the k-space filling method is inherently already determined (i.e. is preset). However a clearer rejection can be made by noting Toshiba’s k-space database part 42 and that he uses, e.g. centric-filling, for the imaging sequence in some instances and/or by way of the additional information that has been provided as a citation in the conclusion section.
Therefore the argument is unconvincing to remove the rejection of claim 1, and since the applicant’s argument against claim 13 is that it is analogous and as the applicant’s arguments against the dependent claims is that they are patentable by virtue of dependency these remaining arguments are each unconvincing for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793